DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3, the limitation “a plurality of the resin layer” renders the claim indefinite. It is not clear how “a resin layer” recited in claim 1 becomes a plurality of the resin layer in claim 3.
	Claim 13, line 9, the limitation “a plurality of the resin layer” renders the claim indefinite. It is not clear how “a resin layer” recited in line 7 becomes a plurality of the resin layer in line 9.
	For the examination purposes, “a plurality of the resin layer” will be interpreted as --the resin layer in each pixel is provided spaced apart from each other--.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3-4, 7-8, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al [US 10,319,947].
With respect to claim 1, Kato et al (fig. 2) disclose a display device comprising: 
a base substrate (10) (pp [0018]); 
a light-emitting element (12, 13, 14) (pp [0033]) provided on one surface side of the base substrate; and 
a sealing film provided covering the light-emitting element, 
wherein the sealing film includes a first inorganic film (L1) (pp [0042]) and a second inorganic film (L3) (pp [0042]) sequentially provided covering the light-emitting element, and a resin layer (L2) (pp [0036]) provided in an island shape between the first inorganic film and the second inorganic film, and a refractive index (see the google searched below) difference between the resin layer and the first inorganic film and the second inorganic film is less than 0.1.
    PNG
    media_image1.png
    1230
    1792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1141
    1781
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    909
    1817
    media_image3.png
    Greyscale


With respect to claim 3, Kato et al (figs. 1-2) disclose that wherein the resin layer (L2) (pp [0036]) in each pixel (PX) is provided spaced apart from each other.
With respect to claim 4, Kato et al (fig. 2) disclose that wherein foreign matters (LX) (pp [0038]) adhere to at least one of a surface of the light-emitting element on a side of the first inorganic film and a surface of the first inorganic film on a side of the second inorganic film, and the resin layer is provided covering the foreign matters.

With respect to claim 7, Kato et al (fig. 2) disclose that wherein the first inorganic film (L1) (pp [0042]) and the second inorganic film (L3) (pp [0042]) are formed by a silicon nitride film.

With respect to claim 8, Kato et al (fig. 2) disclose that wherein the light-emitting element (12, 13, 14) (pp [0033])  is an organic EL element.

With respect to claim 13, Kato et al (figs. 1-2) disclose a display device comprising: 
a base substrate (10) (pp [0018]); 
a light-emitting element (12, 13, 14) (pp [0033]) provided on one surface side of the base substrate; and 
a sealing film provided covering the light-emitting element, 
wherein the sealing film includes a first inorganic film (L1) (pp [0042]) and a second inorganic film (L3) (pp [0042]) sequentially provided covering the light-emitting element, and a resin layer (L2) (pp [0036]) provided in an island shape between the first inorganic film and the second inorganic film,
the resin layer in each pixel (PX) is provided spaced apart from each other,
foreign matters (LX) (pp [0038]) adhere to at least one of a surface of the light-emitting element on a side of the first inorganic film and a surface of the first inorganic film on a side of the second inorganic film, and the resin layer is provided covering the foreign matters.

With respect to claim 16, Kato et al (fig. 2) disclose that wherein the first inorganic film (L1) (pp [0042]) and the second inorganic film (L3) (pp [0042]) are formed by a silicon nitride film.

With respect to claim 17, Kato et al (fig. 2) disclose that wherein the light-emitting element (12, 13, 14) (pp [0033])  is an organic EL element.

Allowable Subject Matter
Claims 9-12 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/          Primary Examiner, Art Unit 2892